 In the Matter of ALPENA TANNING COMPANYandINTERNATIONAL FuRAND LEATHER WORKERS UNION OF THE UNITED STATES AND CANADA,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-5820.DecidedAugust 26, 1943Mr. John W. Morgan,byMr. Murray Brown,of Boston,ass., forthe Company.Mr. William L. Tryon,of BoyneCity, Mich., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Fur and Leather WorkersUnion of the United States and Canada, affiliated with the Congress ofIndustrial Organizations, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Alpena Tanning Company, Alpena, Michigan, hereincalled'the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Frank L. Danello, TrialExaminer.Said hearing was held at Detroit, Michigan, on August 11,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.AlthoughLocal No. 12470 of District No. 50, United Mine Workers of America,herein called District 50, was served with notice, it did not appear.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.iThe Union moved to amend the formal papers to provide for the correct name of theUnion as set forth in, the text.The Trial Examiner granted the motion.52 N. L. R. B., No. 28.186 ALPENA TANNING O0'iMPANY187Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAlpena Tanning Company is a Massachusetts corporation having itsprincipal office and place of business in Alpena, Michigan, where it isengaged in tanning leather.Between January 1, 1943, and June 30,1943, the Company acquired raw materials valued at approximately$350,000, of which more than 80 percent was shipped to the Companyfrom points outside the State of Michigan.' During the same period,the Company shipped finished products valued at approximately$400,000 to points outside the State of Michigan.The Company ad-mits that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.II.THEORGANIZATIONS INVOLVEDInternational Fur and Leather Workers Union of the United Statesand Canada is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.Local No. 12470 of District No. 50, United Mine Workers of Americais an unaffiliated labor organization, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn July 24, 1942, the Company and District 50 entered into a col-lective bargaining contract which, according to its terms, was to remainin effect until July 24, 1943, and to continue from year to year there-after unless either party gave written notice' of termination or amend-ment at least 30 days prior to July 24 of any year.On June 11, 1943, the Union notified the Company that it representeda majority of its production and maintenance employees, and requestedrecognition as the exclusive bargaining representative of such em-ployees.On June 15, 1943, the Company refused such recognition un-less and until the Union is certified by the Board. The Company alsoinformed the Union that it could not grant such recognition becauseof the collective bargaining contract hereinabove mentioned.A, statement of the Regional Director, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.22 The Regional Director reported that the Union submitted 22 application cards,' 18 datedbetween June 10 and 19, 1943,4 undatedOf the22 Cards submitted,21, bearing apparentlygenuine signatures,bear the names of persons whose names appear on the Company's payroll dated June 3, 1943Said pay roll contains the names of 36 employees within the unit. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo issue was made of the contract as a bar '3 and we find that thiscontract is not a bar to an investigation of representatives and that aquestion affecting commerce has arisen concerning the representationof employees of the Company, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees of the Company ex-cluding clerical employees, watchmen and all supervisory employees 4or any others with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.Although District 50 did not appear at the hearing, we shall accordit a place on the ballot since it has until recently represented the em-ployees here involved.District 50 may, of course, withdraw from theballot if it so desires, by notifying the Regional Director.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Alpena TanningCompany, Alpena, Michigan, an election by secret ballot shall-be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employed3 The Company and the Union stipulated that a question concerning representation hadarisen.Inany event, it is clear that the Union had assertedits claimprior to the 30-daynotice period.4 This unit is thesame unitcovered bythe contract. ALP,E\1A TAN'\I) G COMPANY189during the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether they de-sire to be represented by International Fur and Leather WorkersUnion of the United States and Canada, affiliated with the Congressof Industrial Organizations, or by Local No. 12470, of District 50,United Mine Workers of America, for the purposes of collective bar-gaining, or by neither.CHAIRMAN Mmms took no part in the consideration of the aboveDecision and Direction of Election.